         Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    SCOTT THOMAS SCHNEIDER,

          Plaintiff,                                            OPINION and ORDER
    v.
                                                               Case No. 19-cv-202-wmc
    HARMON SOLUTIONS GROUP, LLC, et
    al.,

          Defendants.


         Pro se plaintiff Scott Thomas Schneider claims that his former employer, defendants

Harmon Solutions Group LLC and Code Blue LLC, discriminated against him because of

his disability in violation of the Americans with Disabilities Act (“ADA”). 1 Before the

court is defendants’ motion for summary judgment (dkt. #36), which will be granted for

the reasons that follow.


                                   UNDISPUTED FACTS2

         A. Background

         Plaintiff Scott Thomas Schneider worked at Harmon from June 27, 2016, to June

19, 2018. Schneider originally named only Harmon as his employer, but in his amended



1
  The court previously granted plaintiff leave to proceed against defendants Harmon, Code Blue,
Vanessa Bluem, and Nicole Darby on a retaliation claim under the Family and Medical Leave Act
(“FMLA”), and against Harmon and Code Blue on a gender discrimination claim under Title VII
of the Civil Rights Act of 1964. However, Schneider has withdrawn both claims (see dkt. #57, at
2, # 68, at 1), so these defendants are entitled to judgment in their favor on those claims without
further discussion. Further, although Bluem has not actually been served in this lawsuit, judgment
on this claim against her is appropriate, since he has explicitly withdrawn it.

2
  Unless otherwise noted, the following facts are undisputed and material, and will be construed in
the light most favorable to plaintiff as the non-moving party.

                                                1
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 2 of 25




complaint added Code Blue as an additional defendant because of his understanding that

the two companies were affiliated and Harmon no longer exists. Therefore, Schneider

repeatedly refers to his employer as “Code Blue LLC.” Defendants acknowledge that the

two companies are affiliated, and that after Schneider’s employment ended, Harmon went

through a corporate change, although are less specific as to Harmon’s current legal status.

Regardless, defendants concede that Harmon and Code Blue LLC may be treated as the

same entity for purposes of summary judgment in this case. So, for the sake of simplicity

and because that was the name of the company when Schneider worked there, the court

will refer to Schneider’s employer as “Harmon.”

       Harmon is an insurance claims business that operates in Wisconsin and Ohio.

Schneider worked at a call center located in Eau Claire, Wisconsin, as an entry level

insurance claim processor for windshield repair, automobile tempered glass repair and first

notice of loss (“FNOL”) claims.


       B. Schneider’s Employment and Requests for Accommodations

       Schneider generally worked second shift hours at Harmon, which were from noon

to 8:30 p.m. Throughout his employment, he suffered from symptoms of chronic fatigue

syndrome, although he was not formally diagnosed with that condition until February of

2018, just a few months before his termination. In the fall of 2016, Schneider requested

a part-time schedule as an accommodation for his yet-to-be-diagnosed medical condition,

which was granted.

       Because of his condition, Schneider claims that he often clashed with his supervisor

Haley Zblewski. For example, Schneider often sighed on his phone because of his medical

                                            2
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 3 of 25




condition, and Zblewski would inform Schneider that sighing was not appropriate during

client interactions. One day in October of 2016, Schneider complained to the call center

floor manager about Zblewski, then asked to leave for the day to catch up on energy.

Schneider then left early that day.

       In early January 2017, Schneider became so frustrated with Zblewski that he left

work -- this time, apparently mid-shift.   At the end of January, Schneider contacted

Harmon’s HR Director John Parris, who was located in Ohio. Parris initiated paperwork

for Schneider to take leave under the Family and Medical Leave Act (“FMLA”), which

Schneider began February 3, 2017. Before leaving, Schneider also discussed his disabling

pain and exhaustion with a co-worker, Erica Hudson, who Schneider befriended and came

to rely on for moral support at Harmon.

       Schneider returned to work on May 8, 2017. Upon his return, Supervisor Zblewski

accommodated Schneider’s need to have a heating pad; she also ensured that Schneider

had space to do stretches during his breaks. Despite these measures, however, Schneider

described being very uncomfortable while working, which caused him to say inappropriate

things to a customer insured by Harmon when discussing repair issues. This led to a

disciplinary action described in more detail below. Schneider also started standing to

alleviate some physical discomfort, which was inconsistent with Harmon’s policy

discouraging employees from standing when taking phone calls out of concern for the

privacy of insureds. Schneider was aware of this policy and understood its rationale. (A

standing employee’s voice carries throughout the call center because the cubicle walls

cannot muffle the communication.) On August 2, 2017, consistent with this policy,


                                           3
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 4 of 25




Zblewski asked Schneider to sit in his chair while he took insurance calls, explaining his

voice carried.

       After this interaction, Schneider began sharing his frustrations with Hudson, telling

her that standing up relieved his discomfort and that he believed the company did not care

about his suffering. Schneider also told Zblewski in an instant message that he felt like a

nuisance. Zblewski did not respond to this message, and Schneider later indicated, “I guess

I am far enough along now that I can deal with it.” (Dkt. #53-5, at 19.)

       On October 8, 2017, Schneider also received an email from mid-shift supervisor

Vanessa Bluem, which stated that Schneider could no longer stand up at his desk while

taking calls from insureds because it was a breach of confidentiality, in violation of business

policy. HR Director Parris and Zblewski were both copied on this email, prompting

Schneider to contact Parris regarding a workplace accommodation. On October 12, 2017,

Schneider further brought in a work note from Nurse Practitioner Susan Prince, which

stated “patient is to be allowed to stand during work/phone calls.” (Def. Ex. 7 (dkt. #53-

7), 1.) After Schneider’s request was approved, he claims that Zblewski told him “to think

about desk arrangements,” but shortly after changed course, informing him that Parris had

directed Schneider to move over to a standing desk and that he could not argue about it.

That desk was located behind a cluster of cubicles where Schneider’s team worked, a few

feet away from the call center employees, and one aisle from the cluster of cubicles where

Schneider usually sat. However, it was not in the center of the room, in an effort to

maintain confidentiality of the callers.




                                              4
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 5 of 25




       Because he was far from his co-workers and the location had poor lighting,

Schneider was dissatisfied with this accommodation. Schneider shared his dissatisfaction

with a supervisor working in Ohio, Veronica Moore, via an “instant message,” writing

simply that he was not happy with his location. Although there is no evidence that

Schneider followed up directly with Parris or anyone else in HR about his concerns,

Schneider claims that after receiving no response to his message to move, he no longer

wanted the standing desk. Therefore, he went back to Nurse Practitioner Prince for a letter

rescinding the need for a standing desk, which he received on October 17, 2017. That

note specifically stated:   “No accommodations needed in order to perform his job.

[Schneider] is needing to stay in environment closely with colleagues to continue to

collaborate for quality performance.” (Def. Ex. 7 (dkt. #53-7) at 2.) Schneider then

returned to his previous desk. According to Schneider, HR Director Parrish had arranged

to move him to a standing desk, and when Schneider moved back to his original desk,

Zblewski told Schneider he could return to his old desk, but Parris did not want him to

complain anymore.

       At the end of October, Bluem became Schneider’s direct supervisor, and Schneider

states that because of “animosity” between them, he did not bring up any health issues

with her. Later, in November, Schneider started getting sick, causing him to miss work

and be late multiple times, although he did not notify anyone at Harmon that his absences

and tardiness were health-related. In December 2017, when Bluem raised concerns about

Schneider’s recent absences, he responded by asking Bluem about a standing desk again,

citing his chronic fatigue and pain.   According to defendants, Bluem responded that


                                            5
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 6 of 25




Schneider could have a standing desk, but it would not be in the center of the room.

Schneider simply testified in his deposition that Bluem told him “arbitrarily that there was

only one spot on the floor I could go, and she pointed to it. It was a corner of the room

away from everybody.” (Schneider Dep. (dkt. #55) 55.) There is no dispute that the place

Bluem offered was in a different, further spot than previously offered to Schneider, which

had been about four cubicles and one aisle away from his original cubicle.

       At that time, Schneider also asked whether it would be possible to have a floor coach

who visited desks, known in Harmon’s parlance as a “floor walker,” come down and talk

to him every once in a while.     Rather than grant this request, Bluem suggested that

Schneider might consider psychological help if he was struggling with working at an

isolated desk. Schneider again chose not to accept the standing desk option. Instead of

renewing his request for a standing desk, Schneider then requested a different chair as an

accommodation. Schneider did not provide a doctor’s note related to that request, which

was not granted. Schneider claims he did not obtain a doctor’s note because he viewed

this as a barrier to being accommodated, and Bluem was simply trying to make the process

more difficult for him.

       On January 6, 2018, Schneider went on FMLA leave for three months. Schneider

claims that Bluem expressed curiosity about his health, and she indicated a willingness to

help him find a different chair when he returned. While Schneider was on leave, his

attempt to engage in physical therapy failed; and in February 2018, he was diagnosed with

chronic fatigue syndrome by a different Nurse Practitioner, Amanda Molback.




                                             6
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 7 of 25




      On March 29, 2018, Schneider called Bluem and told her that Nurse Practitioner

Prince said it would be best for him to return to work on April 9. Schneider also said he

looked forward to speaking with Bluem about his hours so that he could manage his

physical symptoms. Bluem agreed to meet with him on April 5, and Schneider provided a

work note from NP Prince, dated March 29, which stated that Schneider should work no

more than 24 hours per week. According to Schneider, when they met, Bluem provided

him a schedule in which he would work three days in a row, from 8 a.m. to 5 p.m., telling

Schneider that if he did not accept those hours, he would not have a job. Schneider became

upset, telling her that given his recent diagnosis, that schedule would not work. After

meeting Bluem, Schneider then called Parris, but he declined to provide input about his

schedule. Schneider then obtained a second note from NP Prince, dated April 6, which

listed a proposed schedule that provided for a day off during the week.

      On April 9, 2018, Schneider returned to work and had to undergo training, during

which Bluem allegedly came to speak with him and explained that he could not set his own

schedule. This prompted Schneider to submit a third note from NP Prince, dated April

10, which detailed an appropriate schedule, and which Bluem approved.

      Schneider states that his subsequent training went well, and he was able to manage

his condition well and to function better and perform well in the call center. However,

Schneider started dealing with other issues, including his co-workers commenting on his

lack of energy and confidence. Scheider raised these issues with Bluem, who informed him

he should contact HR if he needed a medical accommodation.




                                            7
        Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 8 of 25




        On May 10, 2018, Schneider next had a meeting with Nicole Darby, the operations

manager.     During that meeting, Schneider apparently complained about the work

atmosphere, including his concerns about his co-workers “comments,” and discussed his

needed accommodations for his disability.          In particular, referencing the EEOC

Enforcement Guidelines, Schneider explained that he was upset with remarks people were

making about his condition, as well as remarks about how he looked and handled himself.

Darby responded that although she could not control the thoughts of others in the

workplace, if any of them made inappropriate remarks, Schneider should inform her and

she would address it. Schneider also asked Darby to arrange a meeting with the three

supervisors on his call floor, so that he could share information about chronic fatigue

syndrome and others could appreciate the nature of his disability. Darby declined this

latter request, stating, “I think you underestimate my supervisors.” She also explained that

discussing his medical issues would be problematic because of privacy concerns, and that

Schneider should instead consider talking to his direct supervisor alone. (Dkt. #64, at

124.)


        C.    Schneider’s Conduct at Harmon and June 2018 Termination

        During his employment Schneider received multiple warnings about his conduct in

the workplace, one of which led to his June 2018 termination. Since three warnings were

not directly related to his termination, the court will not focus on the details of those




                                             8
         Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 9 of 25




warnings.3    Instead, Harmon maintains that it terminated Schneider because of his

communications with his co-worker Hudson in August of 2017, and then again in 2018.

         Specifically, Schneider was romantically interested in Hudson.            According to

Schneider, they first became friends when he started at Harmon in 2016, and Hudson did

not explicitly rebuff his advances until August of 2017, when Schneider attempted to start

a romantic relationship with her.4 On August 2, 2017, in particular, Schneider wrote

Hudson a message stating: “BTW -- it’s been so busy - I’ve been DYING to tell you that

I LOVE the braid the last couple of days and that you’re wearing that AMAZING top

today.” (Schneider Dep. (dkt. #55) 105.) On August 5, 2017, Schneider and Hudson

went out for drinks. As they were leaving, Schneider told Hudson that he wanted to kiss

her on the cheek but would settle for a hug, and Hudson declined in a way that Schneider

perceived to convey revulsion.

         The next day, Schneider sent the following message to Hudson at work: “[Y]eah,

you’re just not getting the fact that there is such compatibility here you won’t find in a lot

of places and you don’t even seem to grasp that so forget it.” (Id. at 80.) Schneider also

wrote:

               I cried myself to sleep last night after what happened at the car
               -- I cried for 40 minutes -- 20 years of depressed, agonizing
               loneliness, I hadn’t cried that long since I was a kid, it wasn’t

3 In 2017, Schneider had been warned about not swearing during customer calls, not making
disparaging comments about Harmon to its insureds, and needing to communicate about any
absences and tardiness.

4
   Schneider includes numerous additional proposed findings of fact laying out the details of his
relationship with Hudson and posing legal challenges to the process by which he was disciplined
for his behavior towards Hudson (see PPFOF ¶¶ 84-112, dkt. #59). Although some of these facts
are material and will be addressed, for the most part they are immaterial to the claims before the
court and have been omitted.
                                                9
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 10 of 25




                little tears and such -- they just flowed down my face, I never
                felt so rejected.

(Id. at 106-07.) He further wrote:

                Erica -- I’m lonely, for God sake -- OMG -- why doesn’t this
                register with you. I’ve spent my entire afternoon trying to tell
                you how devastated I am and you just think these negative
                emotions.       Again, you try suffering without love,
                companionship and no friends for 20 years!! OMG this is like
                a bad dream -- I thought you had compassion but maybe you
                don’t.

(Id. at 91.)

       Hudson responded that same day: “I don’t mean to hurt your feelings, but we [are]

just friends and I personally have never dated any coworkers of mine, that can get

complicated.” (Id. at 107.) During his deposition, Schneider acknowledged that his

communications with Hudson were inappropriate in a work setting and understood why

Harmon would not want employees having conversations like these at work. Schneider

further admits that although he knew Hudson did not want a romantic relationship, he

tried to change her mind for a while after these communications.

       Worse still, on August 8, 2017, Schneider asked Hudson about pornography and

prostitution rings through the Harmon messaging system.             Unsurprisingly, Hudson

responded that she also did not want to discuss those subjects with him. Nevertheless,

Schneider claims that the only reason he sent this message was because other co-workers

had been discussing those same issues the day before, and that he had asked Hudson

specifically about legalization of prostitution, and she responded that she was in favor of

legalization.   Schneider says this question was just a follow-up, and he ended the

conversation once she indicated no interest in discussing those subjects.

                                              10
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 11 of 25




      Schneider also acknowledges a further interaction he had with Hudson on August

14, 2017, over the company’s instant messenger system. (See dkt. #53-5, at 31-34.) In

response to a follow up Facebook message that Schneider wrote indicating it would be hard

to be friends with her, Hudson wrote that she wanted to give him space. She also described

his original message as “aggressive,” to which Schneider responded that he was going

through a very hard time. (Id. at 32.) Soon after, Hudson went on vacation, and when

she returned to the office on September 4, 2017, Schneider gave her an apology card and

candy, and the two chatted amicably.

      On September 6, 2017, however, Supervisor Zblewski summoned Schneider to a

conference room with him, an old operations manager and HR Director Parris (via video

cast). During the meeting, Parris informed Schneider that they had become aware of the

messages between Hudson and him between July and August. Schneider received a final

warning for violating Harmon’s standards of professionalism/interaction with customers

and co-workers, meaning that any future violation of that type would result in further

disciplinary action, including termination. Additionally, Parris brought up another series

of messages between Schneider and Hudson from earlier in the summer, in which

Schneider sent a derogatory message about Asians, writing, “Those Asians have massage

parlors.” (Schneider Dep., dkt. #55, at 92.) Schneider also admitted that he sent a

derogatory message about Native Americans. (Id. (admitting writing to Hudson “Wow, so

why in the world are all these Native Americans alcoholics and drifters and such?”).)

      As a result, the formal corrective action notice created for this final warning also

referenced Schneider’s derogatory comments about Native Americans and Asians as well.


                                            11
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 12 of 25




(See dkt. #53-3, at 1.) Schneider signed that form on September 6, and he also admitted

in his deposition that the messages he sent to Hudson should not have been sent over the

company’s instant messenger system. (Schneider Dep., dkt. #55, 82.) Still, Schneider

now claims that he signed the form under duress because Parris concluded that Schneider

had misbehaved, refusing to hear his side of the story or inquiring into Hudson’s role.

       Schneider claims that after this meeting, both his health and relationship with

Hudson deteriorated. During this period, Hudson was working as a floor coach, and

Schneider states that she made certain, unspecified comments about his condition that

were “unempathetic.” On March 18, 2018, shortly after his chronic fatigue syndrome

diagnosis and his return from FMLA leave, Schneider next wrote to Hudson over Facebook,

telling her about the diagnosis. When she did not respond, he followed up over Facebook,

asking “Are you at all curious?” (Dkt. #64, at 352-53.) A week later, on March 25,

Schneider again wrote to Hudson about his condition, and she did not respond to that

message either.

       According to Schneider, when he returned to work in April, Hudson was again

initially nice to him, but then acted erratically, sometimes friendly towards him and other

times ignoring him. In particular, after Schneider had a meeting with Operations Manager

Darby in May 2018, Schneider attempted to share his frustration with Hudson, but she

was not interested in talking to him about his work-related issues. Schneider later sent a

Snapchat message to Hudson, indicating she did not seem to “give a crap about him” and

that he was unfriending her on that platform. (See dkt. #64, at 88.)




                                            12
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 13 of 25




       Schneider claims that on June 4, 2018, he happened to punch out just before 9:00

p.m., then “ran into” Hudson near a vending machine and attempted to apologize to her.

Hudson told him not to worry about it and that she had to go, and Schneider let her leave.

In contrast, Harmon maintained that this exchange took place on June 11, and that

Schneider had actually waited for Hudson after his shift had ended so that they could

interact. Regardless, it is undisputed that on June 13, 2018, Schneider sent Hudson

flowers, with a note, and later that same night, he followed up with a Facebook message to

Hudson, letting her know that he had sent the flowers. Hudson responded by thanking

him for the flowers.

       The next day, June 14, Schneider received a birthday card from his co-workers,

which he noticed Hudson did not sign. Schneider brought the card to Hudson’s desk and

asked her to sign the card, which she did. Schneider then asked Hudson about their

relationship status, and Hudson responded that because she was now a supervisor, their

relationship had changed. Schneider responded that he understood. Even so, Schneider

perceived that Hudson left their conversation with a “sense of aggravation.”

       Despite this, at best, awkward exchange, Schneider sent Hudson several additional

Facebook messages between June 14 and 15, all of which went unanswered by Hudson.

(See dkt. #64, at 377-78.) Then, on June 14, Schneider used the company’s instant

messenger to write: “[L]ook, I won’t bite. I just sent you flowers.” (Dkt. #53-3, at 4.)

On June 15, 2018, Hudson filed a formal harassment charge against Schneider for

unwanted advances. On June 18, Schneider sent Hudson a series of instant messages

through the company’s instant messenger system.       When she indicated that she just


                                           13
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 14 of 25




wanted a professional relationship with him, he expressed frustration about her change in

attitude. (See dkt. #53-5, 47-48.)

       On June 19, 2018, Schneider’s employment was terminated in a final corrective

action form for again violating Harmon’s standard of professionalism/interaction with

customers/co-workers. That form included the following statement:

              On 6/15/18 a co-worker filed a harassment complaint against
              Scott for unwarranted advances. On 6/11/18 after Scott’s shift
              was complete he waited near an exit for nearly 30 minutes for
              her shift to finish so he could approach her. On 6/13/2018
              [h]e sent her flowers anonymously with a note “For all you do”.
              Later that night Scott sent her a lengthy message on Facebook
              telling her he sent the flowers. She did not respond to the
              messages. On 6/14/2018 Scott sent her an Instant Message via
              Company Computer saying “Hi - What did you have for
              lunch?” When she did not respond he sent her another
              message about 2 hours later saying “Look -- I won’t bite -- I
              just sent you flowers.”

(Dkt. #53-3, at 4.)    Whatever Hudson’s perception, Schneider still disputes actually

stalking Hudson outside the building, describing their interaction as a chance encounter as

they both were leaving; he further claims that no one at Harmon was willing to hear his

side of the story.




                                        OPINION

       Plaintiff was granted leave to proceed against defendants Harmon and Code Blue

on reasonable accommodation and discrimination claims under the ADA, and defendants

seek summary judgment with respect to both claims. Summary judgment is appropriate if

the defendants show “that there is no genuine dispute as to any material fact and [they

are] entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a), even if all reasonable

                                            14
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 15 of 25




inferences are drawn in favor of plaintiff as the nonmoving party. Ozlowski v. Henderson,

237 F.3d 837, 839 (7th Cir. 2001) (citing Hendricks-Robinson v. Excel Corp., 154 F.3d 685,

692 (7th Cir. 1998)). However, to avoid summary judgment as the party with the burden

of proof, plaintiff must still marshal enough evidence -- not merely a scintilla -- to permit

a reasonable jury to rule in his favor. Nowak v. St. Rita High School, 142 F.3d 999, 1002

(7th Cir. 1998) (internal citations omitted).

       Before addressing defendants’ arguments, the court must briefly address plaintiff’s

opposition brief, which is 182 pages long, single-spaced and includes dozens of pages of

extraneous facts about Schneider’s medical condition, the EEOC investigation into his

claim, EEOC guidance, and other, irrelevant legal analysis. Although an opposition of this

length might conceivably be appropriate in some case somewhere, this is certainly not one

of them, and it is not the court’s responsibility to read through pages and pages of irrelevant

information hunting for something that bears on defendants’ motion. See United States v.

Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles

buried in briefs.”). In any event, since the evidence of record drives the court’s analysis,

and the court incorporated plaintiff’s version of the facts as set forth above, the court will

gloss over his arguments and instead focus on the material facts.5




I.     Reasonable Accommodation

       To succeed on a claim of failure to accommodate under the ADA, a plaintiff must



5
   Plaintiff also recently filed a motion to correct his opposition, in which he makes several
corrections to his opposition brief. (Dkt. #72.) That motion is GRANTED, and the court has
reviewed his corrections, which address various clerical errors but do not require separate discussion.
                                                  15
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 16 of 25




prove that: (1) he is a qualified individual with a disability; (2) the employer was aware of

the disability; and (3) the employer failed to reasonably accommodate the disability. James

v. Hyatt Regency Chicago, 707 F.3d 775, 782 (7th Cir. 2013); Kotwica v. Rose Packing Co.,

637 F.3d 744, 747-48 (7th Cir. 2011). Under the ADA, a “reasonable accommodation”

may include “job restructuring, part-time or modified work schedules, reassignment to a

vacant position, ... and other similar accommodations for individuals with disabilities,” 42

U.S.C. § 12111(9)(B), including a medical leave of absence. 29 C.F.R. pt. 1630, App.

§ 1630.2(o); see also EEOC v. Sears, Roebuck & Co., 417 F.3d 789, 805 (7th Cir. 2005).

       Once a covered employer becomes aware of an employee’s disability, it must engage

in “an ‘interactive process’ to determine the appropriate accommodation under the

circumstances.” Hendricks-Robinson v. Excel Corp., 154 F.3d 685, 693 (7th Cir. 1998). Even

if a plaintiff can show that his disability has not been reasonably accommodated, the

employer “will be liable only if it bears responsibility for the breakdown of the interactive

process.” Sears, 417 F.3d at 805. In such circumstances, “courts should attempt to isolate

the cause of the breakdown and then assign responsibility.” Beck v. Univ. of Wis. Bd. of

Regents, 75 F.3d 1130, 1135 (7th Cir. 1996).

       Defendants seek summary judgment on the ground that: (1) it provided reasonable

accommodations for plaintiff’s need for a standing desk and schedule modification; (2)

plaintiff failed to provide the necessary documentation to justify his request for a new

chair; and (3) Darby did not deny him a reasonable accommodation in failing to schedule

the meeting plaintiff requested in May of 2018. In opposition, plaintiff argues that: (1)

Harmon failed to engage in the interactive process by offering him little to no options with


                                             16
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 17 of 25




respect to the placement of his standing desk; (2) Harmon’s insistence on a doctor’s note

supporting his request for a different desk was onerous; (3) Bluem mistreated him in

arranging his schedule; and (4) Darby’s refusal of a May 2018 meeting amounted to a

failure to accommodate his disability. On this record, defendants are entitled to summary

judgment.

       Starting with his request to stand while working, Harmon promptly provided

plaintiff the accommodation suggested in Nurse Practitioner Prince’s note. Indeed, within

an hour of requesting a standing desk in October of 2017, plaintiff received the exact

accommodation he was requesting, and when he brought it up again in December, his

request was again granted, albeit at a different location. While plaintiff apparently did not

like either location, the note from Nurse Practitioner Prince made no reference to a need

for him to be near other individuals and at least the first location was only a short distance

from his existing desk. While plaintiff insists that he was shut out of the interactive process

when he was not given his personal choice as to the location of the standing desk, a

reasonable jury would have no basis on this record to find the proposed placement was not

suitable to provide the requested accommodation while also maintaining caller

confidentiality.    Moreover, an employer is not required to provide the exact

accommodation that an employee requests or prefers. Hoppe v. Lewis Univ., 692 F.3d 833,

840 (7th Cir. 2012); Brunker v. Schwan’s Home Serv., Inc., 583 F.3d 1004, 1009 (7th Cir.

2009) (employer is not required to provide employee’s “ideal” accommodation). Rather,

to succeed on his claim, plaintiff must do more than prove that defendant failed to engage

in an interactive process; there must also be some proof that the employer’s proposed


                                              17
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 18 of 25




accommodation was unreasonable. Rehling v. City of Chi., 207 F.3d 1009, 1015 (7th Cir.

2000) (plaintiff failed to prove reasonable accommodation claim despite proof that

defendant failed to engage in a proper interactive exchange, if undisputed that defendant

offered positions that accommodated his needs). Here, there is proof that plaintiff was

offered a standup desk that accommodated his disability even if not in locations that he

preferred.

       Even as to his preference, plaintiff does not dispute that the location of the two

standing desks was, at most, a short distance from his original location. Instead, he

contends that the proposed locations for his standing desk would have denied him the floor

support, communication and camaraderie available to him in his original cubicle location,

including that he would never see Hudson. However, defendants submitted evidence that

the first proposed location was just on the other side of his cubicle location, and the second

was about the distance of four cubicles and across an aisle from his original location.

Although plaintiff submits that the second location was poorly lit and far from other

employees, he does not explain how the short distance and difference in lighting adversely

impacted his ability to perform his tasks. Indeed, given the abundance of evidence showing

plaintiff’s frequent use of the company’s instant messenger system to communicate with

his supervisors and other employees about day-to-day issues, a reasonable jury would be

hard pressed to find this change in his placement could have such an impact. See Brumfield

v. City of Chicago, 735 F.3d 619, 632 (7th Cir. 2013) (“[A]n employer need not

accommodate a disability that is irrelevant to an employee’s ability to perform the essential

functions of her job . . . because the employee is fully qualified for the job without [that


                                             18
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 19 of 25




further] accommodation and therefore is not entitled to [that] accommodation in the first

place.”).

       Finally, there is no basis on this record to infer either that the standing desk option

was unreasonable or that Harmon failed to engage in the interactive process. To the

contrary, plaintiff ended the interactive process by rejecting a reasonable accommodation

outright, twice. See Gratzl v. Office of Chief Judges of 12th, 18th, 19th, and 22nd Judicial

Circuits, 601 F.3d 674, 682 (7th Cir. 2010) (when employee rejected proposed

accommodations “for personal reasons,” “she was responsible for terminating the

interactive process and hence not entitled to relief under the ADA.”).

       As for plaintiff’s December 2017 request for a new work chair, plaintiff concedes

that he did not submit a medical note explaining his need for a different chair, arguing that

obtaining the note would have been “burdensome.” This objection makes little sense, given

the apparent ease with which he obtained two notes from a nurse practitioner related to

the standing desk accommodation just two months earlier. Regardless, “[a]n employer

may reasonably request medical support to determine necessary accommodations and deny

a request if the employee does not produce it.” Keen v. Merck Scharp & Dohme Corp., 819

F. App’x 423, 427 (7th Cir. 2020) (citing Brown v. Milwaukee Bd. of Sch. Dirs., 855 F.3d

818, 821, 824 (7th Cir. 2017)). Certainly, in plaintiff’s circumstances, in which his

original requested accommodations both related to a need to stand rather than sit, it was

reasonable for Harmon to request documentation to justify his request for a different chair.

Accordingly, Harmon acted reasonably as a matter of law in denying plaintiff’s request for

a different work chair without any medical support.


                                             19
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 20 of 25




       The result is the same as to Schneider’s request for a modified work schedule in

April 2018. Plaintiff contends that Bluem’s initial schedule, slotting him to work three,

eight-hour days in a row, indicated an outright refusal to accommodate his disability, but

it is undisputed that Nurse Practitioner Prince’s initial medical notes dated March 29 and

April 6 did not state that plaintiff could not be scheduled for multiple days in a row.

Rather, the March 29 indicated that plaintiff should not be scheduled for more than 24

hours a week, and the April 6 note provided a proposed schedule of training hours and

working hours. (See dkt. #53-7, at 3-4.) Even if one arguably read into her notes that

back-to-back work days would be problematic, there is no dispute that plaintiff went back

to work on April 9, and by April 10, Bluem had implemented plaintiff’s desired schedule.

Although plaintiff takes issue with Bluem’s attitude towards his desire for breaks, Bluem’s

response to Schneider’s follow-up (adjusting his schedule promptly in light of the Nurse

Practitioner Prince’s April 10 directive) shows engagement in the interactive process, not

a denial of a reasonable accommodation.

       This just leaves Operations Manager Darby’s denial of plaintiff’s May 2018 request

to facilitate a meeting between Schneider and his supervisors to discuss his condition in

greater detail. The exact nature of plaintiff’s desired accommodation is not explained,

although he apparently hoped that Darby would facilitate a meeting with all three

supervisors on the call center floor, so that plaintiff could provide a complete description

of his condition, and the supervisors would then provide information to other employees

on a “need to know” basis. As an initial matter, plaintiff does not explain exactly how

other employees’ ignorance about his condition prevented him from performing the


                                            20
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 21 of 25




essential functions of his position, except to again fall back on his claim that he was missing

out on a feeling of collegiality that non-disabled employees enjoyed. Plaintiff further

attempts to link this lack of collegiality to his physical condition deteriorating, but submits

no evidence in support, except his assertion that absent this meeting, he could not perform

the requirements of his job. In particular, plaintiff provided neither Darby nor this court

any evidence that a medical professional agreed such a meeting was necessary. Most

importantly, Darby did not actually deny plaintiff’s request.          Instead, she voiced a

legitimate concern that her facilitating such a meeting might result in an inappropriate

disclosure of plaintiff’s confidential health information in violation of his privacy rights.

Thus, Darby referred him to his direct supervisor Bluem to discuss one-on-one his desire

to share the details with his condition with other employees. This does not suggest that

Darby failed to accommodate his disability. Rather, the fact that plaintiff opted not to

take Darby’s advice again falls on the plaintiff, not on defendants. Accordingly, defendants

are entitled to summary judgment on plaintiff’s last basis for claiming a failure to

accommodate as well.




II.    Termination Decision

       “The ADA [prohibits] an employer from discriminating against a qualified

individual with a disability because of the disability.” Jackson v. City of Chic., 414 F.3d 806,

810 (7th Cir. 2005) (quoting Silk v. City of Chic., 194 F.3d 788, 798 (7th Cir. 1999)). “‘To

prove a violation of § 12112(a), a plaintiff must show that: (1) he is disabled; (2) he is

otherwise qualified to perform the essential functions of the job with or without reasonable


                                              21
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 22 of 25




accommodation; and (3) the adverse job action was caused by his disability.” Roberts v.

City of Chi., 817 F.3d 561, 565 (7th Cir. 2016). “To establish the third prong and survive

summary judgment, a plaintiff must show a genuine issue of material fact exists regarding

whether his disability was the ‘but for’ reason for the adverse action, in this case

termination.” Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 503-04 (7th Cir. 2017) (citing

Sewatka v. Rockwell Automation, Inc., 591 F.3d 957, 962 (7th Cir. 2010).         Under this

standard, plaintiff’s proof that his disability contributed to defendant’s termination

decision is even more lacking than for his accommodation claim.

       “In discrimination cases, ‘when a defendant moves for summary judgment, the

“singular question” for the district court is whether the plaintiff has introduced evidence

that would ‘permit a reasonable fact finder to conclude that the plaintiff’s . . . proscribed

factor caused the discharge or other adverse employment action.’” Igasaki v. Illinois Dep’t

of Fin. & Pro. Regul., 988 F.3d 948, (7th Cir. 2021) (quoting Purtue v. Wisconsin Dep’t of

Corr., 963 F.3d 598, 602 (7th Cir. 2020), reh’g denied (quoting Johnson v. Advocate Health &

Hosps. Corp., 892 F.3d 887, 894 (7th Cir. 2018))). Although a plaintiff may offer direct

or circumstantial evidence in support of his claim, the Seventh Circuit has explained that

“all evidence belongs in a single pile and must be evaluated as a whole.” Ortiz v. Werner

Enters., Inc., 834 F.3d 760, 766 (7th Cir. 2016).

       Defendants have provided fairly compelling evidence that plaintiff’s termination

was due to his behavior alone, pointing generally to his disciplinary record at Harmon, and

specifically to his disturbing, persistent communications with Hudson in 2017 and 2018,

even after express warnings that they must stop. In opposition, plaintiff focuses on his


                                             22
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 23 of 25




belief that his termination was based on the false charge of stalking and harassment,

suggesting that those concerns were pretextual and apparently hoping the court would find

those charges wholly unsupported by the record.

       “In determining whether an employer’s stated reason [for discharge] is pretextual,

the question is not whether the employer’s stated reason was inaccurate or unfair, but

whether the employer honestly believed the reason it has offered to explain the discharge.’”

Monroe, 871 F.3d at 505 (quoting Harper v. C.R. England, Inc., 687 F.3d 297, 311 (7th Cir.

2012)). Here, plaintiff acknowledges, as he must on this record, not only that he was

disciplined on multiple occasions between 2017 and 2018, but also that there was a

legitimate basis for each of the disciplinary actions. Most importantly, in September 2017,

when plaintiff was disciplined for his inappropriate instant messages with Hudson, plaintiff

admitted that his statements about Native Americans and Asians were inappropriate, as

were his flirtatious statements to Hudson. At that time, plaintiff was explicitly warned

that he violated the policy governing interactions with customers and co-workers, and that

another violation would result in further disciplinary action, including possible

termination.

       Plaintiff claims that he did not commit another violation of that policy in 2018,

arguing in particular that he never actually “stalked” Hudson at the end of a shift in June

of 2018. Even assuming plaintiff had not lurked about following his own shift for Hudson

to leave the office in order to talk to her (as defendants maintain), that does not render

the termination pretextual, especially given plaintiff’s other, equally inappropriate actions

towards Hudson during that same time frame.          For example, even after defendants’


                                             23
      Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 24 of 25




warning, plaintiff acknowledges sending her flowers, which was followed by a series of

Facebook messages that went unanswered by Hudson, and when she continued not to

respond, commenting at work using the company’s instant messenger service, “Look, I

won’t bite, I just sent you flowers.” Even without Hudson’s subsequent, additional formal

harassment complaint, this was good grounds for defendants to find plaintiff continued to

harass Hudson both off the job and at work despite an express warning that termination

may result. Although plaintiff insists that he was unable to defend himself before being

terminated, he neither suggests that he could have refuted this series of events, nor that

they made Hudson uncomfortable. Similarly, there is no basis for plaintiff to dispute that

he had been expressly warned about the consequences of any repetition of that behavior.

In short, no evidence suggests that defendants’ decision to terminate him was not a direct

result of his engaging with Hudson, and no reasonable jury could find the absence of a

legitimate and sincere concern that plaintiff was violating company policy governing

professional interactions between customers and co-workers.

       Finally, plaintiff insists that he did not intend to harass or bother Hudson, and if

his behavior towards her seemed aggressive, rude or controlling, his own intense fatigue,

discomfort and pain is to blame. However, as immense as the challenges of navigating

daily life may be for plaintiff, his employer does not have to tolerate repeated incivility or

misconduct that may occur in the workplace.          To the contrary, “an employer may,

consistent with the ADA and the Rehabilitation Act, terminate an employee for

inappropriate behavior even when that behavior is precipitated by the employee’s

disability.”   Felix v. Wisconsin Dept’s of Transp., 828 F.3d 560, 574 (7th Cir. 2016).


                                             24
     Case: 3:19-cv-00202-wmc Document #: 81 Filed: 09/03/21 Page 25 of 25




Accordingly, since no reasonable jury could find that defendants terminated plaintiff

because of his disability, they are entitled to summary judgment.




                                        ORDER

      IT IS ORDERED that:

      1.     Plaintiff Scott Thomas Schneider’s motion to correct (dkt. #72) is
             GRANTED.

      2.     Defendants Harmon Solutions Group LLC and Code Blue LLC’s motion for
             summary judgment (dkt. #36) is GRANTED.

      3.     The clerk of court is directed to enter judgment in defendants’ favor and
             close this case.

      Entered this 3rd day of September, 2021.

                                         BY THE COURT:

                                         /s/

                                         WILLIAM M. CONLEY
                                         District Judge




                                               25
